         Case 1:20-cv-02405-EGS Document 103-4 Filed 11/08/20 Page 1 of 14



                       Measured    Processin   1 Extra    2 Extra    3 Extra
                       Volume:     g Score:    Day:       Days:      Days:
                       Inbound     Inbound     Inbound    Inbound    Inbound
Date     District      Ballots     Ballots     Ballots    Ballots    Ballots

11/4/2020 ALABAMA              3      66.67%     66.67%    100.00%    100.00%
11/4/2020 ALASKA             631      89.86%     90.33%     90.49%     90.49%
11/4/2020 ALBANY             806      93.80%     96.28%     98.76%     98.76%
          APPALACHI
11/4/2020 AN                 166      82.53%     84.94%     94.58%     95.78%
11/4/2020 ARIZONA            243      91.36%     93.42%     94.65%     94.65%

11/4/2020 ARKANSAS            27      81.48%     92.59%     96.30%     96.30%
11/4/2020 ATLANTA            106      78.30%     78.30%     83.96%     84.91%

11/4/2020 BALTIMORE         1975      92.35%     94.03%     97.82%     99.39%

11/4/2020 BAY-VALLEY       16652      99.35%     99.44%     99.81%     99.83%
11/4/2020 CAPITAL           1029      96.89%     97.18%     98.64%     99.51%

11/4/2020 CARIBBEAN          122      97.54%     98.36%     99.18%     99.18%
          CENTRAL
11/4/2020 ILLINOIS           680      95.29%     96.32%     97.65%     97.94%
          CENTRAL
          PENNSYLVA
11/4/2020 NIA               1847      65.19%     71.79%     90.53%     95.34%
          CENTRAL
11/4/2020 PLAINS             238      95.38%     97.06%     98.32%     98.32%
11/4/2020 CHICAGO           7519      51.39%     52.68%     53.29%     53.37%

          COLORADO
11/4/2020 /WYOMING           546      28.02%     44.51%     75.82%     84.62%

          CONNECTIC
11/4/2020 UT VALLEY          472      89.19%     91.31%     98.09%     98.73%

11/4/2020 DAKOTAS             48      87.50%     93.75%     97.92%     97.92%
11/4/2020 DALLAS              35      80.00%     85.71%     91.43%     91.43%
11/4/2020 DETROIT            177      80.23%     85.31%     93.79%     94.35%

11/4/2020 FT WORTH            77      84.42%     87.01%     96.10%     97.40%

11/4/2020 GATEWAY            122      82.79%     86.07%     93.44%     95.08%
          GREATER
11/4/2020 BOSTON            1189      94.11%     96.30%     97.98%     98.65%
          Case 1:20-cv-02405-EGS Document 103-4 Filed 11/08/20 Page 2 of 14



                        Measured       Processin   1 Extra    2 Extra    3 Extra
                        Volume:        g Score:    Day:       Days:      Days:
                        Inbound        Inbound     Inbound    Inbound    Inbound
Date      District      Ballots        Ballots     Ballots    Ballots    Ballots
          GREATER
11/4/2020 INDIANA              14         92.86%     92.86%     92.86%     92.86%

          GREATER
11/4/2020 MICHIGAN             83         86.75%     91.57%     92.77%     93.98%


          GREATER S
11/4/2020 CAROLINA             79         83.54%     89.87%     91.14%     92.41%
          GREENSBOR
11/4/2020 O                  1967         88.66%     89.63%     95.98%     96.95%

          GULF
11/4/2020 ATLANTIC            187         85.03%     92.51%     96.26%     97.33%

11/4/2020 HAWKEYE             252         91.67%     92.86%     96.83%     96.83%

11/4/2020 HONOLULU             93         93.55%     95.70%     97.85%     97.85%

11/4/2020 HOUSTON             126         88.10%     89.68%     90.48%     92.06%
          KENTUCKIA
11/4/2020 NA                   14         57.14%     64.29%     64.29%     64.29%

11/4/2020 LAKELAND            276         96.01%     97.10%     98.91%     99.28%
          LONG
11/4/2020 ISLAND             2471         97.09%     97.94%     98.79%     98.83%
          LOS
11/4/2020 ANGELES           14620         99.07%     99.34%     99.48%     99.49%

11/4/2020 LOUISIANA                1    100.00%     100.00%    100.00%    100.00%
          MID-
11/4/2020 AMERICA             150         91.33%     92.00%     96.67%     96.67%

          MID-
11/4/2020 CAROLINAS           897         89.63%     90.97%     95.54%     95.76%

11/4/2020 MISSISSIPPI          91         94.51%     94.51%     95.60%     95.60%
          NEVADA
11/4/2020 SIERRA             4468         99.37%     99.57%     99.78%     99.80%

11/4/2020 NEW YORK           2109         97.72%     98.20%     99.15%     99.19%
         Case 1:20-cv-02405-EGS Document 103-4 Filed 11/08/20 Page 3 of 14



                      Measured       Processin   1 Extra    2 Extra    3 Extra
                      Volume:        g Score:    Day:       Days:      Days:
                      Inbound        Inbound     Inbound    Inbound    Inbound
Date      District    Ballots        Ballots     Ballots    Ballots    Ballots

          NORTHERN
          NEW
11/4/2020 ENGLAND                6      66.67%     66.67%     66.67%     66.67%
          NORTHERN
          NEW
11/4/2020 JERSEY           2129         96.62%     97.65%     98.83%     98.87%
          NORTHERN
11/4/2020 OHIO             1357         94.33%     94.40%     98.08%     98.23%

          NORTHERN
11/4/2020 VIRGINIA         1977         92.46%     93.58%     96.05%     96.91%
          NORTHLAN
11/4/2020 D                  68         95.59%     98.53%     98.53%     98.53%
          OHIO
11/4/2020 VALLEY            828         90.34%     91.79%     98.67%     99.28%

11/4/2020 OKLAHOMA               4      75.00%     75.00%     75.00%     75.00%

          PHILADELP
          HIA
11/4/2020 METROPO           968         76.24%     81.20%     92.98%     95.14%

11/4/2020 PORTLAND         1270         97.72%     98.90%     99.37%     99.69%

11/4/2020 RICHMOND         1201         95.42%     96.17%     97.84%     98.25%
          RIO
11/4/2020 GRANDE             48         87.50%     89.58%     93.75%     93.75%
          SACRAMEN
11/4/2020 TO              11989         97.96%     98.06%     98.16%     98.16%

          SALT LAKE
11/4/2020 CITY             1322         98.71%     99.09%     99.55%     99.55%

11/4/2020 SAN DIEGO       26602         99.81%     99.89%     99.93%     99.93%

          SAN
11/4/2020 FRANCISCO        4936         98.66%     98.97%     99.07%     99.09%

11/4/2020 SANTA ANA        7617         99.13%     99.17%     99.23%     99.24%
11/4/2020 SEATTLE         14080         99.45%     99.65%     99.79%     99.81%
         Case 1:20-cv-02405-EGS Document 103-4 Filed 11/08/20 Page 4 of 14



                       Measured    Processin   1 Extra    2 Extra    3 Extra
                       Volume:     g Score:    Day:       Days:      Days:
                       Inbound     Inbound     Inbound    Inbound    Inbound
Date      District     Ballots     Ballots     Ballots    Ballots    Ballots
          SIERRA
11/4/2020 COASTAL           1425      86.11%     87.09%     87.16%     87.16%
          SOUTH
11/4/2020 FLORIDA             66      84.85%     87.88%     92.42%     92.42%
          SOUTH
11/4/2020 JERSEY             972      92.59%     94.03%     95.37%     95.58%

11/4/2020 SUNCOAST           265      88.68%     90.57%     93.96%     95.47%

11/4/2020 TENNESSEE          123      80.49%     90.24%     95.12%     96.75%
11/4/2020 TRIBORO           2918      94.31%     94.69%     95.44%     95.48%
          WESTCHEST
11/4/2020 ER                1097      88.97%     91.52%     98.54%     98.72%

          WESTERN
11/4/2020 NEW YORK           486      95.68%     96.30%     97.53%     97.74%

          WESTERN
          PENNSYLVA
11/4/2020 NIA                708      85.88%     88.98%     98.02%     98.45%

11/5/2020 ALABAMA              2      50.00%     50.00%     50.00%     50.00%
11/5/2020 ALASKA             170      83.53%     85.88%     88.24%     90.00%
11/5/2020 ALBANY             391      92.84%     95.91%     96.68%     99.74%
          APPALACHI
11/5/2020 AN                 128      61.72%     75.78%     84.38%     93.75%
11/5/2020 ARIZONA            413      93.95%     93.95%     94.67%     96.37%

11/5/2020 ARKANSAS            13      92.31%     92.31%    100.00%    100.00%
11/5/2020 ATLANTA             99      92.93%     92.93%     93.94%     94.95%

11/5/2020 BALTIMORE          512      66.21%     78.71%     82.62%     94.73%

11/5/2020 BAY-VALLEY        2456      97.76%     97.88%     98.78%     98.98%
11/5/2020 CAPITAL            338      84.62%     88.17%     94.38%     97.63%

11/5/2020 CARIBBEAN           19    100.00%     100.00%    100.00%    100.00%
          CENTRAL
11/5/2020 ILLINOIS           205      83.90%     88.29%     90.24%     91.22%
          CENTRAL
          PENNSYLVA
11/5/2020 NIA                630      43.97%     62.22%     66.35%     85.71%
         Case 1:20-cv-02405-EGS Document 103-4 Filed 11/08/20 Page 5 of 14



                      Measured       Processin   1 Extra    2 Extra    3 Extra
                      Volume:        g Score:    Day:       Days:      Days:
                      Inbound        Inbound     Inbound    Inbound    Inbound
Date      District    Ballots        Ballots     Ballots    Ballots    Ballots
          CENTRAL
11/5/2020 PLAINS             71         76.06%     85.92%     85.92%     87.32%
11/5/2020 CHICAGO          3623         71.27%     71.76%     72.37%     73.01%

          COLORADO
11/5/2020 /WYOMING          237         51.90%     54.43%     59.07%     64.98%

          CONNECTIC
11/5/2020 UT VALLEY         319         90.28%     93.42%     94.67%     95.30%

11/5/2020 DAKOTAS            46         78.26%     80.43%     93.48%     93.48%
11/5/2020 DALLAS             20         90.00%     90.00%     90.00%     90.00%
11/5/2020 DETROIT           126         86.51%     88.10%     90.48%     94.44%

11/5/2020 FT WORTH           10         80.00%     80.00%     80.00%     80.00%

11/5/2020 GATEWAY            48         77.08%     81.25%     81.25%     87.50%
          GREATER
11/5/2020 BOSTON            621         90.82%     91.79%     95.01%     97.26%
          GREATER
11/5/2020 INDIANA            12         83.33%     83.33%     83.33%     83.33%

          GREATER
11/5/2020 MICHIGAN           66         86.36%     87.88%     93.94%     98.48%


          GREATER S
11/5/2020 CAROLINA           47         72.34%     72.34%     78.72%     80.85%
          GREENSBOR
11/5/2020 O                 475         56.21%     59.58%     62.11%     83.37%

          GULF
11/5/2020 ATLANTIC          139         71.22%     72.66%     81.29%     92.09%

11/5/2020 HAWKEYE           166         74.70%     83.73%     87.95%     92.17%

11/5/2020 HONOLULU          285         85.96%     89.12%     95.44%     98.95%

11/5/2020 HOUSTON            51         74.51%     74.51%     80.39%     86.27%
          KENTUCKIA
11/5/2020 NA                     9      11.11%     11.11%     33.33%     44.44%
          Case 1:20-cv-02405-EGS Document 103-4 Filed 11/08/20 Page 6 of 14



                        Measured       Processin   1 Extra    2 Extra    3 Extra
                        Volume:        g Score:    Day:       Days:      Days:
                        Inbound        Inbound     Inbound    Inbound    Inbound
Date      District      Ballots        Ballots     Ballots    Ballots    Ballots

11/5/2020 LAKELAND             77         89.61%     96.10%     96.10%     96.10%
          LONG
11/5/2020 ISLAND              635         92.13%     97.17%     97.95%     98.27%
          LOS
11/5/2020 ANGELES            2783         98.42%     98.53%     98.78%     99.10%

11/5/2020 LOUISIANA                1       0.00%      0.00%      0.00%      0.00%
          MID-
11/5/2020 AMERICA              86         75.58%     82.56%     84.88%     88.37%

          MID-
11/5/2020 CAROLINAS           302         80.46%     83.44%     89.40%     92.72%

11/5/2020 MISSISSIPPI          27         85.19%     85.19%     88.89%     96.30%
          NEVADA
11/5/2020 SIERRA              594         97.81%     97.98%     98.48%     99.83%

11/5/2020 NEW YORK            459         96.51%     96.95%     97.82%     98.04%

          NORTHERN
          NEW
11/5/2020 ENGLAND                  3      66.67%     66.67%     66.67%     66.67%
          NORTHERN
          NEW
11/5/2020 JERSEY             1298         97.23%     98.69%     98.84%     99.15%
          NORTHERN
11/5/2020 OHIO                358         83.52%     92.46%     94.13%     97.21%

          NORTHERN
11/5/2020 VIRGINIA            422         86.73%     90.76%     92.89%     93.84%
          NORTHLAN
11/5/2020 D                    56         76.79%     87.50%     89.29%     94.64%
          OHIO
11/5/2020 VALLEY              488         91.80%     92.21%     94.88%     98.16%

11/5/2020 OKLAHOMA                 4      75.00%     75.00%     75.00%     75.00%

          PHILADELP
          HIA
11/5/2020 METROPO             449         51.22%     65.03%     69.27%     92.65%
         Case 1:20-cv-02405-EGS Document 103-4 Filed 11/08/20 Page 7 of 14



                      Measured    Processin   1 Extra    2 Extra    3 Extra
                      Volume:     g Score:    Day:       Days:      Days:
                      Inbound     Inbound     Inbound    Inbound    Inbound
Date      District    Ballots     Ballots     Ballots    Ballots    Ballots

11/5/2020 PORTLAND          673      95.10%     95.54%     97.18%     98.81%

11/5/2020 RICHMOND          549      83.97%     89.98%     92.53%     95.26%
          RIO
11/5/2020 GRANDE             18      77.78%     77.78%     88.89%    100.00%
          SACRAMEN
11/5/2020 TO               2461      97.60%     97.89%     98.50%     98.66%

          SALT LAKE
11/5/2020 CITY              899      97.11%     97.11%     98.11%     98.89%

11/5/2020 SAN DIEGO        3311      98.67%     98.73%     99.24%     99.55%

          SAN
11/5/2020 FRANCISCO        1093      98.08%     98.44%     98.81%     98.99%

11/5/2020 SANTA ANA        1454      83.56%     84.11%     85.97%     86.73%
11/5/2020 SEATTLE          2683      96.05%     96.20%     97.69%     98.55%
          SIERRA
11/5/2020 COASTAL           968      97.93%     97.93%     98.55%     98.66%
          SOUTH
11/5/2020 FLORIDA            86      61.63%     61.63%     75.58%     84.88%
          SOUTH
11/5/2020 JERSEY            452      87.61%     93.58%     94.03%     96.02%

11/5/2020 SUNCOAST          289      82.70%     82.70%     88.93%     94.46%

11/5/2020 TENNESSEE          83      83.13%     85.54%     86.75%     96.39%
11/5/2020 TRIBORO           719      89.01%     91.79%     95.41%     97.22%
          WESTCHEST
11/5/2020 ER                552      90.94%     95.83%     97.28%     99.09%

          WESTERN
11/5/2020 NEW YORK          245      90.61%     90.61%     95.51%     97.96%

          WESTERN
          PENNSYLVA
11/5/2020 NIA               440      86.36%     90.68%     94.32%     96.59%

11/6/2020 ALABAMA             1       0.00%      0.00%      0.00%      0.00%
11/6/2020 ALASKA             86      82.56%     90.70%     93.02%     95.35%
         Case 1:20-cv-02405-EGS Document 103-4 Filed 11/08/20 Page 8 of 14



                       Measured      Processin   1 Extra     2 Extra     3 Extra
                       Volume:       g Score:    Day:        Days:       Days:
                       Inbound       Inbound     Inbound     Inbound     Inbound
Date      District     Ballots       Ballots     Ballots     Ballots     Ballots
11/6/2020 ALBANY               165      83.03%      98.18%      98.18%      98.18%
          APPALACHI
11/6/2020 AN                   75      45.33%      84.00%      89.33%      90.67%
11/6/2020 ARIZONA             121      86.78%      92.56%      92.56%      93.39%

11/6/2020 ARKANSAS              2     100.00%     100.00%     100.00%     100.00%
11/6/2020 ATLANTA              91      72.53%      91.21%      91.21%      91.21%

11/6/2020 BALTIMORE           202      45.54%      62.38%      73.27%      77.23%

11/6/2020 BAY-VALLEY          556      89.75%      96.22%      96.58%      97.66%
11/6/2020 CAPITAL             154      61.04%      92.21%      93.51%      93.51%

11/6/2020 CARIBBEAN             5      60.00%      60.00%      60.00%      60.00%
          CENTRAL
11/6/2020 ILLINOIS             80      68.75%      83.75%      93.75%      95.00%
          CENTRAL
          PENNSYLVA
11/6/2020 NIA                 365      48.22%      76.99%      85.48%      87.67%
          CENTRAL
11/6/2020 PLAINS               34      70.59%      88.24%      88.24%      88.24%
11/6/2020 CHICAGO            1244      61.17%      68.81%      69.29%      69.69%

          COLORADO
11/6/2020 /WYOMING            304      48.03%      73.68%      74.01%      74.34%

          CONNECTIC
11/6/2020 UT VALLEY           130      77.69%      93.85%      95.38%      95.38%

11/6/2020 DAKOTAS              43      67.44%      83.72%      83.72%      90.70%
11/6/2020 DALLAS               10      40.00%      50.00%      50.00%      50.00%
11/6/2020 DETROIT             104      50.96%      76.92%      76.92%      77.88%

11/6/2020 FT WORTH             20      65.00%      75.00%      75.00%      75.00%

11/6/2020 GATEWAY              39      56.41%      69.23%      71.79%      74.36%
          GREATER
11/6/2020 BOSTON              153      89.54%      96.08%      96.08%      96.08%
          GREATER
11/6/2020 INDIANA               3      66.67%      66.67%     100.00%     100.00%
          Case 1:20-cv-02405-EGS Document 103-4 Filed 11/08/20 Page 9 of 14



                        Measured       Processin   1 Extra    2 Extra    3 Extra
                        Volume:        g Score:    Day:       Days:      Days:
                        Inbound        Inbound     Inbound    Inbound    Inbound
Date      District      Ballots        Ballots     Ballots    Ballots    Ballots

          GREATER
11/6/2020 MICHIGAN             62         66.13%     93.55%     93.55%     93.55%


          GREATER S
11/6/2020 CAROLINA             20         65.00%     80.00%     80.00%     80.00%
          GREENSBOR
11/6/2020 O                   122         60.66%     70.49%     71.31%     74.59%

          GULF
11/6/2020 ATLANTIC             76         52.63%     93.42%     93.42%     94.74%

11/6/2020 HAWKEYE              51         62.75%     84.31%     84.31%     84.31%

11/6/2020 HONOLULU             95         56.84%     71.58%     71.58%     74.74%

11/6/2020 HOUSTON              14         71.43%     92.86%     92.86%     92.86%
          KENTUCKIA
11/6/2020 NA                   11         72.73%     72.73%     72.73%     72.73%

11/6/2020 LAKELAND             28         60.71%     92.86%     92.86%     92.86%
          LONG
11/6/2020 ISLAND              314         65.92%     84.39%     96.18%     97.77%
          LOS
11/6/2020 ANGELES             548         90.33%     94.89%     94.89%     95.26%

11/6/2020 LOUISIANA                5      60.00%     60.00%     60.00%     60.00%
          MID-
11/6/2020 AMERICA              29         58.62%     75.86%     79.31%     82.76%

          MID-
11/6/2020 CAROLINAS           101         57.43%     84.16%     84.16%     94.06%

11/6/2020 MISSISSIPPI          27         77.78%     92.59%     92.59%     92.59%
          NEVADA
11/6/2020 SIERRA              139         94.96%     98.56%     98.56%     98.56%

11/6/2020 NEW YORK            186         78.49%     94.09%     96.24%     97.31%
         Case 1:20-cv-02405-EGS Document 103-4 Filed 11/08/20 Page 10 of 14



                      Measured       Processin   1 Extra    2 Extra    3 Extra
                      Volume:        g Score:    Day:       Days:      Days:
                      Inbound        Inbound     Inbound    Inbound    Inbound
Date      District    Ballots        Ballots     Ballots    Ballots    Ballots

          NORTHERN
          NEW
11/6/2020 ENGLAND                3    100.00%     100.00%    100.00%    100.00%
          NORTHERN
          NEW
11/6/2020 JERSEY            342         80.12%     90.64%     94.74%     95.32%
          NORTHERN
11/6/2020 OHIO              122         51.64%     82.79%     90.16%     91.80%

          NORTHERN
11/6/2020 VIRGINIA          218         63.30%     85.32%     88.07%     88.07%
          NORTHLAN
11/6/2020 D                  37         64.86%     91.89%     91.89%     91.89%
          OHIO
11/6/2020 VALLEY             76         60.53%     82.89%     82.89%     82.89%

11/6/2020 OKLAHOMA               6      33.33%     33.33%     33.33%     33.33%

          PHILADELP
          HIA
11/6/2020 METROPO           244         63.52%     84.84%     86.48%     90.57%

11/6/2020 PORTLAND          542         73.62%     86.53%     96.49%     97.05%

11/6/2020 RICHMOND          346         68.50%     87.86%     92.77%     94.80%
          RIO
11/6/2020 GRANDE             14         78.57%     92.86%     92.86%     92.86%
          SACRAMEN
11/6/2020 TO                361         91.69%     95.29%     95.29%     96.95%

          SALT LAKE
11/6/2020 CITY              175         72.00%     90.86%     90.86%     92.57%

11/6/2020 SAN DIEGO         607         92.75%     95.72%     96.05%     98.35%

          SAN
11/6/2020 FRANCISCO         221         89.14%     95.48%     95.93%     96.83%

11/6/2020 SANTA ANA         117         92.31%     96.58%     97.44%     98.29%
11/6/2020 SEATTLE           593         72.18%     92.24%     92.92%     93.93%
         Case 1:20-cv-02405-EGS Document 103-4 Filed 11/08/20 Page 11 of 14



                       Measured       Processin   1 Extra    2 Extra    3 Extra
                       Volume:        g Score:    Day:       Days:      Days:
                       Inbound        Inbound     Inbound    Inbound    Inbound
Date      District     Ballots        Ballots     Ballots    Ballots    Ballots
          SIERRA
11/6/2020 COASTAL            222         82.88%     90.99%     90.99%     90.99%
          SOUTH
11/6/2020 FLORIDA             51         58.82%     88.24%     88.24%     94.12%
          SOUTH
11/6/2020 JERSEY             140         72.86%     87.14%     89.29%     92.14%

11/6/2020 SUNCOAST           110         75.45%     86.36%     86.36%     87.27%

11/6/2020 TENNESSEE           59         42.37%     81.36%     83.05%     83.05%
11/6/2020 TRIBORO            213         64.32%     79.34%     83.10%     84.51%
          WESTCHEST
11/6/2020 ER                 187         78.61%     93.58%     94.65%     94.65%

          WESTERN
11/6/2020 NEW YORK           163         65.03%     90.18%     94.48%     96.32%

          WESTERN
          PENNSYLVA
11/6/2020 NIA                156         74.36%     92.95%     92.95%     94.23%

11/7/2020 ALABAMA              5         60.00%     80.00%    100.00%    100.00%
11/7/2020 ALASKA              44         65.91%     75.00%     77.27%     81.82%
11/7/2020 ALBANY              75         62.67%     85.33%     96.00%     96.00%
          APPALACHI
11/7/2020 AN                  40         22.50%     57.50%     95.00%     95.00%
11/7/2020 ARIZONA             79         77.22%     84.81%     86.08%     87.34%

11/7/2020 ARKANSAS             3         33.33%     66.67%     66.67%     66.67%
11/7/2020 ATLANTA             61         42.62%     78.69%     91.80%     91.80%

11/7/2020 BALTIMORE          115         62.61%     80.87%     90.43%     92.17%

11/7/2020 BAY-VALLEY         184         79.35%     87.50%     95.11%     96.74%
11/7/2020 CAPITAL             77         76.62%     92.21%     94.81%     97.40%

11/7/2020 CARIBBEAN               3      66.67%     66.67%     66.67%     66.67%
          CENTRAL
11/7/2020 ILLINOIS            35         62.86%     88.57%     91.43%     94.29%
          CENTRAL
          PENNSYLVA
11/7/2020 NIA                310         14.19%     30.32%     43.23%     45.16%
        Case 1:20-cv-02405-EGS Document 103-4 Filed 11/08/20 Page 12 of 14



                      Measured       Processin   1 Extra    2 Extra    3 Extra
                      Volume:        g Score:    Day:       Days:      Days:
                      Inbound        Inbound     Inbound    Inbound    Inbound
Date      District    Ballots        Ballots     Ballots    Ballots    Ballots
          CENTRAL
11/7/2020 PLAINS             13         69.23%     69.23%     69.23%     69.23%
11/7/2020 CHICAGO           265         45.28%     64.53%     75.09%     75.09%

          COLORADO
11/7/2020 /WYOMING          403         22.83%     34.99%     53.35%     53.85%

          CONNECTIC
11/7/2020 UT VALLEY          47         89.36%     95.74%     97.87%     97.87%

11/7/2020 DAKOTAS            22         50.00%     72.73%     81.82%     81.82%
11/7/2020 DALLAS              7         71.43%     85.71%     85.71%     85.71%
11/7/2020 DETROIT            52         59.62%     67.31%     69.23%     69.23%

11/7/2020 FT WORTH           14         85.71%     85.71%    100.00%    100.00%

11/7/2020 GATEWAY            20         65.00%     75.00%     80.00%     80.00%
          GREATER
11/7/2020 BOSTON             68         77.94%     89.71%     94.12%     94.12%
          GREATER
11/7/2020 INDIANA                4      75.00%     75.00%    100.00%    100.00%

          GREATER
11/7/2020 MICHIGAN           33         27.27%     69.70%     78.79%     78.79%


          GREATER S
11/7/2020 CAROLINA           16         56.25%     75.00%     93.75%     93.75%
          GREENSBOR
11/7/2020 O                  53         49.06%     58.49%     75.47%     75.47%

          GULF
11/7/2020 ATLANTIC           48         43.75%     75.00%     81.25%     81.25%

11/7/2020 HAWKEYE            21         57.14%     76.19%     90.48%     90.48%

11/7/2020 HONOLULU           33         54.55%     75.76%     87.88%     87.88%

11/7/2020 HOUSTON                7      57.14%     71.43%     71.43%     71.43%
          KENTUCKIA
11/7/2020 NA                     4      75.00%     75.00%     75.00%     75.00%
         Case 1:20-cv-02405-EGS Document 103-4 Filed 11/08/20 Page 13 of 14



                        Measured       Processin   1 Extra    2 Extra    3 Extra
                        Volume:        g Score:    Day:       Days:      Days:
                        Inbound        Inbound     Inbound    Inbound    Inbound
Date      District      Ballots        Ballots     Ballots    Ballots    Ballots

11/7/2020 LAKELAND             23         65.22%     78.26%     82.61%     82.61%
          LONG
11/7/2020 ISLAND               88         71.59%     85.23%     94.32%     96.59%
          LOS
11/7/2020 ANGELES             259         91.89%     96.14%     96.91%     96.91%

11/7/2020 LOUISIANA                1    100.00%     100.00%    100.00%    100.00%
          MID-
11/7/2020 AMERICA              19         47.37%     73.68%     78.95%     78.95%

          MID-
11/7/2020 CAROLINAS            45         60.00%     68.89%     77.78%     77.78%

11/7/2020 MISSISSIPPI              9      55.56%     77.78%     77.78%     77.78%
          NEVADA
11/7/2020 SIERRA               57         85.96%     87.72%     91.23%     92.98%

11/7/2020 NEW YORK                 2       0.00%      0.00%      0.00%      0.00%

          NORTHERN
          NEW
11/7/2020 ENGLAND                  7      57.14%     57.14%     57.14%     57.14%
          NORTHERN
          NEW
11/7/2020 JERSEY              103         71.84%     88.35%     92.23%     92.23%
          NORTHERN
11/7/2020 OHIO                 73         52.05%     73.97%     95.89%     95.89%

          NORTHERN
11/7/2020 VIRGINIA             90         47.78%     78.89%     95.56%     95.56%
          NORTHLAN
11/7/2020 D                    13         69.23%     84.62%     92.31%     92.31%
          OHIO
11/7/2020 VALLEY               49         55.10%     83.67%     91.84%     91.84%

11/7/2020 OKLAHOMA                 2      50.00%     50.00%     50.00%     50.00%

          PHILADELP
          HIA
11/7/2020 METROPO             141         28.37%     71.63%     82.98%     84.40%
         Case 1:20-cv-02405-EGS Document 103-4 Filed 11/08/20 Page 14 of 14



                      Measured    Processin   1 Extra    2 Extra    3 Extra
                      Volume:     g Score:    Day:       Days:      Days:
                      Inbound     Inbound     Inbound    Inbound    Inbound
Date      District    Ballots     Ballots     Ballots    Ballots    Ballots

11/7/2020 PORTLAND          259      55.60%     83.78%     94.21%     95.37%

11/7/2020 RICHMOND           99      52.53%     76.77%     91.92%     92.93%
          RIO
11/7/2020 GRANDE             14      64.29%     64.29%     85.71%     85.71%
          SACRAMEN
11/7/2020 TO                390      85.64%     86.92%     88.46%     88.46%

          SALT LAKE
11/7/2020 CITY               41      70.73%     75.61%     78.05%     80.49%

11/7/2020 SAN DIEGO         210      88.10%     91.90%     95.71%     96.19%

          SAN
11/7/2020 FRANCISCO          65      80.00%     89.23%     90.77%     90.77%

11/7/2020 SANTA ANA          77      89.61%     93.51%     96.10%     96.10%
11/7/2020 SEATTLE           323      76.78%     91.64%     95.36%     95.67%
          SIERRA
11/7/2020 COASTAL            97      86.60%     93.81%     93.81%     93.81%
          SOUTH
11/7/2020 FLORIDA            33      60.61%     81.82%     90.91%     90.91%
          SOUTH
11/7/2020 JERSEY             44      59.09%     79.55%     81.82%     81.82%

11/7/2020 SUNCOAST           65      73.85%     81.54%     87.69%     87.69%

11/7/2020 TENNESSEE          12      58.33%     83.33%     83.33%     83.33%
11/7/2020 TRIBORO           126      65.87%     83.33%     89.68%     91.27%
          WESTCHEST
11/7/2020 ER                 42      88.10%     92.86%     95.24%     95.24%

          WESTERN
11/7/2020 NEW YORK           60      48.33%     83.33%     98.33%     98.33%

          WESTERN
          PENNSYLVA
11/7/2020 NIA                57      70.18%     82.46%     82.46%     82.46%
